Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-9,in the reply filed on November 29, 2021 is acknowledged.  The traversal is on the ground(s) that the prior art does not disclose the molecular sieve composition claimed herein.  This is not found persuasive because of the reasons set forth herein below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not being “present separately”, this language is extremely vague.
Claim 2 is indefinite in the recitation of the terms “preferably” and “more preferably”.  This language casts doubt on the actual scope of the composition under examination.  Furthermore the aluminophosphates are recited in a manner that is not consistent with art recognized designations. “AlPO-5”, for example, should not be stated as “AlPO4-5”.  The same error is present for all other framework structures.  The recitation of “an eutectic molecular sieve” is further indefinite in that this is not common nor defined language in the zeolite art.  A eutectic material is considered to be a composite of materials that melt at lower temperatures that the individual components.  This is not a characteristic of molecular sieves. They are normally present in mixtures, combinations, and intergrowths. Correction is required.  Additionally, the sieve cannot be selected from “the combination of AlPO4-34 and AlPO4-18” because there is no antecedent basis for a combination in any prior claim.
Claim 4 is indefinite in the recitation of the terms “preferably” and “more preferably”.  This language casts doubt on the actual scope of the composition under examination.  

	Claim 6 is indefinite in the recitation of the terms “preferably” and “more preferably”.  This language casts doubt on the actual scope of the composition under examination.  
	Claim 7 is indefinite in the recitation of the term “preferably.  This language casts doubt on the actual scope of the composition under examination.  
	Claim 9 is indefinite in the recitation of the terms “preferably” and “more preferably”.  This language casts doubt on the actual scope of the composition under examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 632 557.  

EP 3 632 557 discloses an FT type catalyst containing an active metal oxide inclusive of zinc oxides and zinc chromates (which can be considered to be spinel materials that will show a characteristic XRD, see Table 2.  [0007].  The material may contain a carrier metal oxide (equivalent to a binder) that may be aluminum oxide, .

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106345514.  A machine translation is provided herewith and referenced.

CN 106345514 discloses the preparation of a FT catalyst composition, comprising ALPO-11 [0011] and a CO component comprising a metal oxide of zinc.  

The materials are dispersed, filtered, washed , dried, calcined and then pressed into tablet form.  The instant claims recite that the components are in particulate form and are “present separately” from each other, which language is not found in the reference.  Applicant has provided a rather vague definition of “present separately”.  The specification indicates that this includes “independent”, “physically combined”, “packed individually” and “mechanically mixed”.  As the dried and calcined form of the reference product mixture contains particles of both the oxide and the molecular sieve (the materials having only been dispersed, not bonded together in any way).  Accordingly, they are particulate until they are tableted.  Based on applicant’s definition of “present separately” as including “physically combined”, certainly the pressed tablet form can be considered physically combined, thus rendering obvious the instantly claimed material.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732